ASSETMARK FUNDS ASSETMARK LARGE CAP GROWTH FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 03/18/08 Visa Inc. - Class A 30,600 406,000,000 JPMorgan JPMorgan, GS&Co., UBS, BOA Securities, Wachovia, Citigroup, HSBC Securities, Merrill Lynch, Piper Jaffray, CIBC, Mitsubishi UFJ, RBC, SunTrust, Wells Fargo Securities, Daiwa Securities, Mizuho Securities, Macquarie Capital, CSFB, Santander Investments, TD Securities, ABN Amro, Barclays, Calyon, Lehman Brothers, Morgan Keegan, Scotia Capital, Williams Capital Group, Fox-Pitt Kelton, FirstRand Bank, National Bank of Kuwait, Samsung Securities, Gardner Rich, Cowen & Co., Guzman & Co., Keefe Bruyette & Woods, Utendahl, Banco Bilbao Vizcaya, Banco Bradesco BBI, BB&T Capital Markets, BNP Paribas, Loop Capital Markets, M.R. Beale & Co., Muriel Siebert & Co., Samuel A. Ramirez & Co., Dundee Securities Corp. ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/04/07 Time Warner Inc. 1,350,000 1,500,000,000 Wachovia Securities ABN Amro, Citigroup Global Markets, DV Securities, Wachovia Securities and GS & Co. 08/08/07 Kraft Foods Inc. 425,000 1,500,000,000 DMG Citigroup Global Markets, DB Securities, GS&Co., JPM Securities, ABN Amro, BNP Paribas, Dresdner Kleinwort, Lehman Brothers, Santander Investment Securities, Wachovia Capital Markets, Loop Capital, Samuel A. Ramirez & Co., Williams Capital Group 09/20/07 Tyco Electronics Group 325,000 800,000,000 UBS BOA Securities, Citigroup Global Markets, DB Securities, Morgan Stanley, UBS Securities, GS&Co., Barclays Capital, BNP Paribas, JP Morgan, Lehman Brothers 10/22/07 Buckeye Tobacco Settlement Financing Authority 100,000 5,531,594,541 Bear Stearns Bear Stearns, Citigroup, JPMorgan, Merrill Lynch, GS&Co., Lehman Brothers, PNC Capital Markets, RBC Capital Markets, UBS, Morgan Stanley 10/22/07 Buckeye Tobacco Settlement Financing Authority 250,000 5,531,594,541 Bear Stearns Bear Stearns, Citigroup, JPMorgan, Merrill Lynch, GS&Co., Lehman Brothers, PNC Capital Markets, RBC Capital Markets, UBS, Morgan Stanley 10/22/07 Buckeye Tobacco Settlement Financing Authority 375,000 5,531,594,541 Bear Stearns Bear Stearns, Citigroup, JPMorgan, Merrill Lynch, GS&Co., Lehman Brothers, PNC Capital Markets, RBC Capital Markets, UBS, Morgan Stanley 11/28/07 Encana Corp. 1,050,000 800,000,000 Citigroup Citigroup, UBS, CIBC, ABN Amro, BOA Securities, Barclays, BNP Paribas, CSFB, DB Securities, GS&CO., HSBC Securities, JPMorgan, Lazard, Lehman Brothers, Merrill Lynch, Morgan Stanley, RBC Capital Markets, Scotia Capital 11/29/07 Freddie Mac 39,000 6,000,000,000 Lehman Brothers GS&Co., Lehman Brothers, Bear Stearns, BOA Securities, Citigroup, CSFB, DB Securities, Morgan Stanley, UBS, FTN Financial, KBW Effectenbank, Vining Sparks 12/06/07 Fannie Mae 65,000 7,000,000,000 Lehman Brothers Lehman Brothers, Merrill Lynch, BOA Securities, Bear Stearns, Citigroup, DB Securities, Morgan Stanley, UBS, GS& Co., JPMorgan, FTN Financial, KBW Effectenbank, Vining Sparks 12/17/07 Citigroup Capital XXI 675,000 3,500,000,000 Citigroup Citigroup, DB Securities, BOA Securities, BNP Paribas, Cabrera Capital Markets, Sandler O'Neill, GS&Co., Barclays, CSFB, RBS, CastleOak, Lehman Brothers, Bear Stearns, UBS, Guzman, Williams Capital Group 02/07/08 Verizon Communications 750,000 1,750,000,000 JPMorgan Barclays, CGM, JPMorgan, Bear Stearns, Blaylock Robert, CSFB, GS&Co., Loop Capital Markets, Mitsubishi UFJ, Muriel Siebert, RBC, RBS Greenwich, UBS, Wachovia Securities, Williams Capital Group
